                 Case 19-24182                    Doc 2          Filed 05/31/19      Entered 05/31/19 04:50:04                     Desc Main
                                                                    Document         Page 1 of 2
                                                                                                                                                      AMENDED
                                                            UNITED STATES BANKRUPTCY COURT
                                                                 WESTERN DISTRICT OF TENNESSEE

 In re:           Todd Ray Hixon                                                                                   Case No.

 Debtors:                                                                                                          Chapter 13


                                                                       CHAPTER 13 PLAN


 ADDRESS:                 (1)    3903 Luther Rd                                                     (2)
                                 Memphis, TN 38135

PLAN PAYMENT:
      Debtor(1) shall pay $ 474.00                                                          (     weekly,     every two weeks,   semi-monthly, or         monthly, by:
          PAYROLL DEDUCTION From:                                    Jim Keras Buick Company Inc                         OR ( ) DIRECT PAY
                                                                     Memphis, TN 38128

             Debtor(2) shall pay $                                                          (     weekly,     every two weeks,   semi-monthly, or         monthly, by:
                   PAYROLL DEDUCTION From:                                                                               OR (        ) DIRECT PAY

1. THIS PLAN [Rule 3015.1 Notice]:

               (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                                       YES                      NO
               (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION                                                         YES                      NO
                   OF THE COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]
               (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12].                                                     YES                      NO

2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.

3. AUTO INSURANCE:                       Included in Plan; OR         Not included in Plan; Debtor(s) to provide proof of insurance at §341meeting.

 4. DOMESTIC SUPPORT:                                                                                                                Monthly Plan Payment:

                                               Paid by:   Debtor(s) directly Wage Assignment, OR    Trustee to:
 Lola Hixon                                    ongoing payment begins CURRENT-To be paid outside of plan                             $0.00
                                               Approximate arrearage: 0.00                                                           $0.00
                                               Paid by:   Debtor(s) directly Wage Assignment, OR    Trustee to:
 Shelby County Child Support                   ongoing payment begins CURRENT-To be paid outside of plan                             $0.00
 Office
                                               Approximate arrearage:       0.00                                                     $0.00

5. PRIORITY CLAIMS:

 -NONE-                                                                Amount                                                          $

6. HOME MORTGAGE CLAIMS:                                 Paid directly by Debtor(s); OR         Paid by Trustee to:

 None                                      ongoing payment begins                                                                    $
                                           Approximate arrearage:                                     Interest                       $

7. SECURED CLAIMS:

 [Retain lien 11 U.S.C. §1325 (a)(5)]                                Value of Collateral:                   Rate of Interest         Monthly Plan Payment:
 Ally Financial                                                      30,566.00                              7.25                     $584.00
 Conns                                                               500.00                                 7.25                     $169.00

8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER
   SECURED CLAIMS FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                 Case 19-24182                    Doc 2          Filed 05/31/19      Entered 05/31/19 04:50:04          Desc Main
                                                                    Document         Page 2 of 2
 [Retain lien 11 U.S.C. §1325 (a)]                                   Value of Collateral:           Rate of Interest      Monthly Plan Payment:
 -NONE-                                                                                                                   $

9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
   CONFIRMATION FOR FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY
   REASONABLE DISPOSAL OF COLLATERAL:

 AmeriCredit/GM Financial                                                Collateral: 2018 Chevrolet Traverse
                                                                                     VIN: 1GNERGKW9JJ140833

10. SPECIAL CLASS UNSECURED CLAIMS:

                                                                     Amount:                        Rate of Interest      Monthly Plan Payment:
 -NONE-                                                                                                                   $

11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:

 Department of Education/Nelnet                                                        Not provided for   OR           General unsecured creditor
 EdFinancial services                                                                  Not provided for   OR           General unsecured creditor
 Education Services Foundation                                                         Not provided for   OR           General unsecured creditor

12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY
    THE FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C.§522(f):

 -NONE-

13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
   SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.


14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: $31,134.00


15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:

                     0.00    %, OR,
                     THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE
                     FINAL BAR DATE.

16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:

 Larry Jones: Residential                                                                                       Assumes OR                    Rejects.

17. COMPLETION: Plan shall be completed upon payment of the above, approximately 60 months.

18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE
   OF PLAN.

19. NON-STANDARD PROVISION(S):


      ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.

20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
   PROVISION 19.

 /s/ B. David Sweeney                                                                             Date May 29, 2019                                 .
 B. David Sweeney 012821
 Debtor(s)’ Attorney Signature or Pro Se Debtor(s)’ Signature(s)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
